Appellant lays down the doctrine, in his motion, that the permit under which appellant was operating his place of business, and which authorized him to sell wine and beer to be consumed on the premises, was not a valid permit, nor one such as is authorized by law. In other words, because this permit only authorized the sale of such liquor on the premises, that same is no permit, — is void, and this prosecution must therefore fall. *Page 119 
The law gives the Liquor Control Board authority to grant a permit to sell liquors of not more than 14 per cent. in alcoholic content for consumption on the premises, and also allows such Board to grant permits to sell such liquors to be consumed off the premises.
Evidently such is the purpose of the law as evidenced by Article 666-3(c), 1938 Supplement Penal Code, Vernon's Texas Statutes, which provides it shall be unlawful for any person authorized to sell wine or beer for consumption on the premises where sold to have in his possession on such premises any distilled spirits, etc., it evidently being in contemplation of the law-makers that such permits would be issued limiting the consumption of such liquors to the premises where sold.
We also find in Article 666-15(16), same volume, the following:
"The Board is authorized to issue Wine and Beer retailers permits. The holders of such permits shall be authorized to sell for consumption on or off the premises where sold, but not for resale, vinous and malt beverages containing alcohol in excess of one-half of one per cent by volume, and not more than fourteen per cent of alcohol by volume."
We are unable to see any merit in appellant's contention that this permit is invalid.
His motion will be overruled.